Citation Nr: 0018326	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for aggravation of the 
residuals of a pre-service concussion, with bladder 
incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).

A Travel Board Hearing was held on May 3, 2000, in Denver, 
Colorado, before Jeff Martin, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  A transcript of the hearing is of 
record.


FINDING OF FACT

It is not shown that the claimed residuals of a pre-service 
concussion with bladder incontinence are currently manifested 
or that, if currently manifested, they were aggravated during 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
aggravation of the residuals of a pre-service concussion, 
with bladder incontinence, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  A veteran is presumed to be in sound condition when 
examined and accepted into the service except for defects or 
disorders noted when examined and accepted for service or 
where clear and unmistakable evidence establishes that the 
injury or disease existed before service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 
Vet. App. 238 (1994).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Id.  See also, Vanerson v. West, 12 Vet. App. 254, 258 
(1999).

The presumption of aggravation is generally triggered by 
evidence that a preexisting disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  The United States Court of Appeals for 
Veterans Claims (hereinafter Court) has held that 
"[t]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  Maxson, 12 
Vet. App. at 459, citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Crowe, 7 Vet. App. at 247; Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  In Hunt v. Derwinski, the Court 
determined that the "presumption of aggravation did not 
apply to a veteran with a preexisting [condition] when there 
was medical evidence of 'only temporary defects during 
service'; where the veteran was not discharged due to the 
inservice flare-up of his preexisting condition; and where 
the veteran had been asymptomatic at separation."  Sondel v. 
West, 13 Vet. App. 213, 219 (1999), citing Hunt, 1 Vet. App. 
at 295.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In the present case, the veteran contends that he incurred 
aggravation of a pre-service concussion, with bladder 
incontinence, during service, and that he consequently should 
be service-connected for said residual disabilities.

A review of the service medical records reveals that, upon 
entrance medical examination in July 1994, the veteran had a 
normal clinical evaluation of his head, neurological system, 
and abdomen and viscera.  He was, however, deemed unqualified 
for enlistment, based on his being nine pounds underweight, 
which, the examiner noted, required administrative waiver.  
The waiver was apparently granted, as he was eventually 
accepted for active duty.  In the report of medical history 
that the veteran filled out and signed on the same date, he 
denied ever having had, or currently having, frequent or 
severe headaches, a head injury, frequent indigestion, 
stomach, liver, or intestinal trouble, bed wetting since age 
12, epilepsy, loss of memory or amnesia, and periods of 
unconsciousness.  

A May 1995 service medical record reveals a consultation due 
to complaints of abdominal pain, and darker, "more yellow," 
urine.  The veteran gave a history of a motor vehicle 
accident in the Summer of 1994, which he said had produced 
internal bleeding and a concussion, and had required 
hospitalization.  He denied a history of recent trauma, as 
well as symptoms such as headaches, vertigo and diarrhea.  
The examination was negative, and the assessment was listed 
as gastric hyperactivity.  Six days later, it was noted that 
the veteran walked into the clinic with vague complaints of 
generalized body aches, abdominal pain, inability to sleep, 
and of being "stressed out," and gave a history of a motor 
vehicle accident in the Summer of 1994.  He was "refer[red] 
... for further evaluation."

The day after the above May 1995 second medical consultation, 
the veteran had another medical consultation, the chief 
complaint being recorded as "body aches."  The veteran 
complained of sharp pains in the upper abdomen, and said that 
he was involved in a motor vehicle accident prior to 
enlistment, that left him in a coma, produced internal 
bleeding and bruised ribs, and led to a "concussion" 
diagnosis.  Currently, he complained of body aches, headaches 
associated with light headedness when in hot areas, and 
abdominal pain, which was relieved with Mylanta.  He also 
complained of fatigue and sleepiness and work, said that he 
had trouble waking up in the morning, and indicated that he 
was diagnosed with a sleeping disorder prior to enlistment.  
The examiner noted that the veteran's abdomen was soft, but 
there was mild tenderness in the mid epigastrium, with 
guarding on rebound, and in the assessment section it was 
noted that the veteran had multiple somatic complaints 
without documentation of health problems, and no record of 
hospitalizations.  Also in that section, the examiner listed 
gastritis secondary to stress, without evidence of 
genitourinary bleeding on exam, or from history, and a 
questionable ("?") sleeping disorder, probably secondary to 
stress at work, with dissatisfaction with the Navy, and, in 
this regard, the examiner indicated that the veteran "states 
he does not want to stay in the Navy but he wants to retain 
the benefits of the Navy."  Additionally, the examiner 
listed "psychological factors affecting physical health" in 
the same section, prescribed medications including Zantac, 
and instructed the veteran to request records from 
hospitalizations for the pre-service motor vehicle accident 
and sleeping disorder "for review and inclusion into [his] 
health record."

Another service medical record also dated in May 1995, five 
days after the above medical consultation, reveals the 
veteran's answers to a questionnaire, and the results of a 
medical examination, both part of the process of determining 
whether the veteran qualified for the duties of food service 
attendant.  According to this record, the veteran said that 
he had a stomach disorder, as well as frequent diarrhea, and 
the examiner explained that this referred to gastritis, 
secondary to stress.  The examination, however, was negative 
for evidence of recent diarrhea or other conditions and, as a 
result of these findings, the veteran was found to have "no 
disqualifying factors for food service."  The examiner also 
noted that the veteran's gastritis was currently being 
treated with Zantac.

A July 1995 service medical record reveals complaints of 
abdominal pain when doing sit-ups and "crunches."  However, 
the veteran denied fever, chills and right lower quadrant 
pain, his abdominal examination was negative, and the 
assessment was listed as a normal exam.

In his August 1995 report of medical history for separation, 
the veteran indicated the he had had, or currently had, 
dizziness or fainting spells, a head injury, stomach, liver, 
or intestinal trouble, gall bladder trouble or gallstones, 
jaundice, and recent gain or loss of weight.  The examiner 
explained that the veteran had coughed up blood due to a 
bloody nose after a motor vehicle accident, with "none 
since;" that, after the motor vehicle accident, the veteran 
had noted dizziness, which had "resolved after concussion;" 
that the reference to a head injury was related to the motor 
vehicle accident; that the veteran had had intermittent 
stomach pains that had "existed prior to enlistment," had 
been evaluated in 1994, with negative results, and were 
treated with antacids; that the veteran had not had 
gallstones and "didn't know what it was;" that the veteran 
was born with jaundice; and that the veteran had had a 15-lb. 
weight loss, after the motor vehicle accident, "[b]efore 
[he] came to [the] Navy."  The examiner also indicated that 
the claimed conditions were not considered disabling 
("NCD").

The veteran's report of medical examination for separation, 
also dated in August 1995, reveals normal clinical 
evaluations of the veteran's head, abdomen, viscera, and 
neurological system, and the examiner's statement to the 
effect that the veteran was qualified for separation.

In support of his claim for service connection for the 
residuals of a pre-service concussion, with bladder 
incontinence, the veteran submitted photocopies of his 
service medical records, and a November 1997 statement from a 
private chiropractor, according to whom the veteran was seen 
in his office a month earlier complaining of "injuries 
resulting from an automobile accident," and was currently 
suffering from chronic lumbar, thoracic and cervical 
hyperflexion and extension injuries.  The veteran has, 
however, not submitted any competent evidence demonstrating 
that he currently suffers from the claimed disabilities for 
which he is seeking service connection.

At the May 2000 travel board hearing, the veteran again said 
that he was involved in a motor vehicle accident 
approximately one year prior to enlistment, that the accident 
caused internal bleeding and a concussion, as well as 
incontinence, and that he was in a coma after the accident.  
He also said that the symptoms "kind of went away" after 
the accident, and that he entered service with no active 
symptoms, which then reappeared after induction, in the form 
of headaches and dizziness.  He explained that he decided to 
leave service after only one year "[b]ecause of the pains 
that happened," which did not allow him to "function."  He 
acknowledged, however, that he last had headaches "the last 
time that I worked ... a few months ago," and that he was 
"not really having [the claimed incontinence] problem 
anymore ... [since] it's kind of cleared up."

At the above travel board hearing, the veteran also indicated 
that he was medically discharged from active duty (an 
allegation that is not confirmed by the record), and that, 
once discharged, he started seeing a private physician, with 
the initials B.G., "right away," as well as "a couple of 
other doctors."  He was asked regarding dates of treatment, 
etc., but he indicated that the treatment had been sporadic 
and that he did not remember the exact dates.  He was advised 
that an RO's attempt to secure copies of his records from his 
private physician had been futile, and the veteran 
volunteered to provide the evidence himself within the 
allowed timeframe of 14 days.  Twenty two days after the 
hearing, it was noted that no evidence had been received from 
the veteran, and his file was then returned to the Board, for 
appellate review.

Finally, it is noted that, at the travel board hearing, as 
well as in a March 2000 VA Form 646, the veteran's 
representative invited the Board to review the present matter 
in light of the Court's holding in Vanerson.

As shown above, when the veteran entered service, he offered 
no complaints pertaining to the disabilities that he now 
claims on appeal, and his physical examination was negative, 
other than for his being underweight.  During service, the 
veteran was treated for abdominal pain, which was diagnosed 
as gastritis, secondary to stress, and he denied symptoms 
including headaches.  Also during service, the veteran 
indicated, for the first time, that he had had a motor 
vehicle accident prior to enlistment, which had reportedly 
produced internal bleeding and a concussion, and had left him 
in a coma.  On separation, the veteran again reported his 
pre-service symptomatology, but the examiner noted that he 
had no disabling conditions, and gave him a negative physical 
evaluation, and, as noted earlier, there is no competent 
evidence in the file demonstrating that the veteran currently 
suffers from the claimed conditions or that any pre-service 
disability, if currently manifested, was indeed aggravated 
during service.  The Board is certainly aware of the Court's 
holding in Vanerson.  However, that holding does not operate 
in favor of the claimant in the present case because, as 
noted earlier, the presumption of aggravation does not apply 
in a veteran with a pre-existing condition where there is 
medical evidence of only temporary defects during service, 
where the veteran was not discharged due to the inservice 
flare-up of the pre-existing condition, and where the veteran 
was asymptomatic at separation, such as in the present case.  
See, Sondel, and Hunt.

None of the Caluza criteria are shown to be met in the 
present case.  Consequently, the Board concludes that the 
claim of entitlement to service connection for aggravation of 
the residuals of a pre-service concussion, with bladder 
incontinence, is not well grounded.

Finally, the Board notes that VA law specifically mandates 
that, whenever a claimant's application for VA benefits is 
incomplete, VA has the duty to notify the claimant of the 
evidence that is necessary to complete his or her 
application.  See, 38 U.S.C.A. § 5103(a) (West 1991).  In the 
present case, as explained earlier in this decision, the 
record shows that VA has advised the veteran in this regard.  
Unfortunately, the veteran has not provided the necessary 
evidence within the allowed timeframe.  The Board is 
consequently satisfied that VA has complied, to the extent 
possible, with its duty to further assist the veteran in the 
development of the matter on appeal under § 5103(a), and that 
no further action in this regard is thus warranted.


ORDER

Service connection for aggravation of the residuals of a pre-
service concussion, with bladder incontinence, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

